DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Han Gim (Reg. 62,953) on 2/10/2021 and 2/18/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.         (Currently Amended)           A system for flow state save/restore, comprising:
system to:
receive a request to transition a first instance of a driver on a virtual filtering platform is configured to apply policy and flow state for a plurality of ongoing flows between one or more client devices and one or more virtual machines;
serialize the policy and state for the plurality of ongoing flows on the first instance of the driver using a one pass algorithm;
allocate a block of memory for storing a plurality of objects related to the plurality of ongoing flows; 
for each of the objects, store information associated with each object in a portion of the allocated block of memory; 
unload the first instance of the driver;
load the second instance of the driver;
de-serialize the serialized policy and state for the plurality of ongoing flows; 
reconcile the plurality of ongoing flows on the second instance of the driver in accordance with the de-serialized policy and state for the plurality of ongoing flows; and
release the block of allocated memory in response to the plurality of ongoing flows having been re-established on the second instance of the driver.

4.	(Currently Amended)	The system of claim [[2]] 1, the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to:
wherein the block of memory is allocated using a single operating system memory allocation call 



9.	(Currently Amended)	A method of updating a virtual filtering platform 
receiving a request to transition a first instance of a driver on a virtual filtering platform is configured to apply policy and flow state for a plurality of ongoing flows between one or more client devices and one or more virtual machines;	
serializing the policy and state for the plurality of ongoing flows on the first instance of the driver using a one pass algorithm;
allocating a block of memory for storing a plurality of objects related to the plurality of ongoing flows; 
for each of the objects, storing information associated with each object in a portion of the allocated block of memory; 
unloading the first instance of the driver;
loading the second instance of the driver;
de-serializing the serialized policy and state for the plurality of ongoing flows; 
reconciling the plurality of ongoing flows on the second instance of the driver in accordance with the de-serialized policy and state for the plurality of ongoing flows; and
releasing the block of allocated memory in response to the plurality of ongoing flows having been re-established on the second instance of the driver.

12.	(Currently Amended)	The method of claim 10, further comprising:
wherein the block of memory is allocated using a single operating system memory allocation call 



17.	(Currently Amended)	A non-transitory computer storage media storing computer-readable instructions that when executed cause a computing device to:
receive a request to transition a first instance of a driver on a virtual filtering platform is configured to apply policy and flow state for a plurality of ongoing flows between one or more client devices and one or more virtual machines;
serialize the policy and state for the plurality of ongoing flows on the first instance of the driver using a one pass algorithm;
allocate a block of memory for storing a plurality of objects related to the plurality of ongoing flows; 
for each of the objects, store information associated with each object in a portion of the allocated block of memory; 
unload the first instance of the driver;
load the second instance of the driver;
de-serialize the serialized policy and state for the plurality of ongoing flows; 
reconcile the plurality of ongoing flows on the second instance of the driver in accordance with the de-serialized policy and state for the plurality of ongoing flows; and
release the block of allocated memory in response to the plurality of ongoing flows having been re-established on the second instance of the driver.

18.	(Currently Amended)	The non-transitory computer storage media of claim 17, wherein the one pass algorithm stores information regarding a plurality of objects related to the plurality of ongoing flows in a dynamic hash table, with each entry in the dynamic hash table uniquely pointing to a particular object.

non-transitory computer storage media of claim 18, wherein the objects comprise information regarding at least one of flows, unified flows, rules, mappings, network address translation (NAT) ports, rule contexts, action contexts, or data structures.

20.	(Currently Amended)	The non-transitory computer storage media of claim 18. 
wherein the block of memory is allocated using a single operating system memory allocation call 





Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


Garg et al. (Pub 20060206300) discloses traffic monitoring and filtering of virtual machine network data.  NDIS IM (Network Driver Interface Specification Intermediate Driver) provides firewall, QoS, security by monitoring and filtering network traffic.



AKFS: A Kernel-mode Firewall System (Fourth International Conference on Informatics and System, March 25-27,2006) discloses serialization and de-serialization of policy and state wherein de-serialized drivers that serialize the operation of MiniportXxx functions.

	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-8, 10-16 and 18-20 depending on claims 1, 9 and 17, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196